Citation Nr: 0304375	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral otitis externa, postoperative chronic left ear 
mastoiditis with hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1946 to 
February 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for bilateral otitis externa, postoperative 
chronic left ear mastoiditis with hearing loss.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the claims file reflects that the veteran 
testified at a personal hearing at the RO in Waco, Texas, on 
May 1, 2002, in support of his claim for service connection.  
A transcript of this personal hearing has not been included 
in the claims file for review.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001 (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In its statement of the case the RO merely 
noted the VCAA Act of 2000.  There is no detailed 
correspondence of record, nor does the statement of the case 
advise the veteran of the provisions of this new law.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In accordance with current appellate 
procedures, the RO is requested to 
associate with the claims file an 
official transcript of the veteran's 
personal hearing conducted at the Waco, 
Texas, RO on May 1, 2002.  

3.  The RO provide the veteran the 
criteria of 38 C.F.R. § 3.159 (2002).  
should advise the veteran to submit 
evidence in support of his claim.  He 
should be advised of the evidence he 
could submit himself or to sufficiently 
identify evidence and if private in 
nature to complete authorization or 
medical releases so that VA can obtain 
the evidence for him.  Such notice should 
sufficiently place the veteran on notice 
of what evidence can be obtained by whom 
and advise him of his responsibilities if 
he wants such evidence to be obtained for 
him by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


